DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US 2002/0029807 A1; hereinafter Nagai) in view of Freeman et al. (US 2013/0333776 A1; hereinafter Freeman).
Regarding claim 1, Nagai discloses an exhaust valve device [PSV-1] comprising: a valve body [2] placed in an exhaust passage [P] in a silencer [10], and configured to open and close the exhaust passage [P]; a valve seat [1] against which the valve body [2] abuts when the valve body [2] is closed; a support shaft [3] fixed (at flat base portion [13]) to the valve seat [1], and supporting the valve body [2] to be able to swing freely; a coil spring [5] in which the support shaft [3] is inserted, the coil spring [5] biasing the valve body [2] (paragraphs 0029-0039 and Figures 1-3 and 12).  Nagai does not disclose a cushion member interposed between the coil spring and the support shaft.  Freeman, however, teaches a similar valve device [156] comprising: a support shaft [150], a coil spring [176, 178], and a cushion member [154] interposed between the coil spring [176, 178] and the support shaft [150], the cushion member [154] being rotatable relative to the support shaft [150] (paragraphs 0034-0037 and Figures 6-7).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Nagai’s exhaust valve device to include a rotatable cushion member (bearings) interposed between the coil spring and the support shaft because Freeman discloses that this configuration reduces friction between springs and shafts to reduce wear on springs, increases the service life of valves, and allows valves to open and close more rapidly thus improving performance of the valves (paragraph 0037).
Regarding claim 2, the modified Nagai discloses the exhaust valve device of claim 1, wherein the cushion member [154 of Freeman] is shorter than the support shaft [3] (see paragraph 0034 of Freeman, where forty-three bearings [154] are , and interposed between the coil spring [5] and the support shaft [3] at one end part (see left end in Figure 1) in an axial direction of the coil spring [5], at which the coil spring [5] abuts (see spring end hooked to flat base portion [13]) the valve body [2] (paragraph 0039 and Figures 1-3; also see paragraphs 0034, 0037, and Figures 6-7 of Freeman).
Regarding claim 9, the modified Nagai discloses the exhaust valve device of claim 1, further comprising an additional cushion member (see another bearing [154] of Freeman) interposed between the coil spring [5] and the support shaft [3], the additional cushion member (see another bearing [154] of Freeman) being rotatable relative to the support shaft [3], wherein each of the cushion member [154 of Freeman] and the additional cushion member (see another bearing [154] of Freeman) is cylindrical (see paragraphs 0034, 0037, and Figures 6-7 of Freeman).
Regarding claim 10, the modified Nagai discloses the exhaust valve device of claim 9, wherein one of the cushion member [154 of Freeman] and the additional cushion member (see another bearing [154] of Freeman) is provided between a part (see spring end pressed against the circular valve plate portion [21]) at which the coil spring [5] biases the valve body [2], and the support shaft [3] (paragraph 0039 and Figures 1-2; also see paragraphs 0034, 0037, and Figures 6-7 of Freeman).
Regarding claim 11, the modified Nagai discloses the exhaust valve device of claim 9, wherein each of the [154 of Freeman] and the additional cushion member (see another bearing [154] of Freeman) is spaced apart from the support shaft [3] by a prescribed clearance (see paragraphs 0034 and 0037 of Freeman; wherein there must be at least a minimal clearance to allow bearings [154] to rotate).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 3, the combination including the cushion member being provided integrally with the valve body, when opening and closing the valve body, the cushion member swings together with the valve body in the invention as claimed is neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Nagai et al. (US 6,581,721 B2) which further discloses a state of the art for exhaust valves in silencers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286. The examiner can normally be reached Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746